Citation Nr: 0920776	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
February 1972.  The Board notes that the Veteran's original 
DD Form 214 indicted that the character of service for the 
period February 23, 1968 to February 16, 1972 was under 
conditions other than honorable and noted that periods of 
time lost included July 24, 1970 to September 16, 1970, 
September 26, 1970 to September 27, 1970, October 13, 1970 to 
March 21, 1971, April 13, 1971 to April 18, 1971, May 6, 1971 
to December 14, 1971, December 27, 1971 to January 9, 1971, 
and January 11, 1972 to January 18, 1972.  A Department of 
Defense Discharge Review Program changed the character of 
discharge from under other than honorable conditions to under 
honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky.

In January 2004, the Veteran submitted a claim for service 
connection for diabetes mellitus, type II and in June 2007, 
the Veteran submitted a claim for service connection for 
hepatitis C.  Thus, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.

2.  There is no evidence of record corroborating the 
Veteran's claimed in-service stressors. 

3.  The medical evidence of record does not demonstrate that 
the Veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records, 
requested the Veteran to provide specific details of his 
claimed stressors, prepared a summary of the Veteran's 
claimed stressors, requested information from the U.S. Amy 
and Joint Records Research Center (JSRRC), scheduled a VA 
PTSD examination, and issued a supplemental statement of the 
case (SSOC).  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's January 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2001 and 
February 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2001 letter advised him of the evidence 
he needed to substantiate his claim for service connection 
for PTSD and asked him to send the information describing 
additional evidence or the evidence itself to VA.  See 
Pelegrini, 18 Vet. App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service medical records, service personnel 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in October 2008. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2008).  38 C.F.R. § 
4.125(a) (2008) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (1999).

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
Hercules missile fire control crewman.  A July 2003 mental 
health psychotherapy record noted that the Veteran reported 
that he served as a welder in Vietnam.  Based on the 
foregoing, the Board finds that the Veteran did not engage in 
combat with the enemy.  Therefore, as indicated above, the 
Veteran's lay testimony alone is not enough to establish the 
occurrence of the alleged stressor, and the evidence must 
contain independent statements or records supporting such 
occurrence.  

In a November 2001 statement, the Veteran reported that he 
moved all over Vietnam including Phu Bi, Camp Eagle (5 miles 
from the DMZ), Da Nang, Chu Lai, and Pla Ku. The Veteran 
reported that he was with the 46th Combat engineer unit which 
was attached to the 173rd Airborne at LZ English. The Veteran 
reported that he was in Vietnam during Tet and that he was 
launching to get off a helicopter down by Camp Eagle when it 
was hit by incoming fire and went down. The Veteran reported 
that five of his buddies were killed but that he escaped; and 
that he still has nightmares of the incident and anxiety 
attacks. He also named Michael Carr and Bennie Watts are 
persons who were either killed, wounded, or involved in the 
event.

In December 2002, the Veteran reported at his mental health 
clinic assessment that in Vietnam, he was hit by a bomb that 
a plane dropped too close to his unit.  

In July 2003, the Veteran stated that he was frequently shot 
at by enemy fire.

In February 2007, the AMC sent the Veteran a letter 
requesting that he completed the enclosed questionnaire and 
noted that if he was unable to provide the exact date of the 
incident, to indicate the location and approximate time (a 2-
month specific date range) of the stressful event(s) in 
question.  The Veteran was informed that the information was 
vitally necessary and that he must be as specific as possible 
because without such detailed information, an adequate 
service for verifying data could not be conducted.

In response, the Veteran reported being assigned to the 213th 
Engineer Detachment and to Mine Sweeping Duty around or near 
Hue Phu Bai where U.S. Marines were operating.  On several 
occasions, they came under mortar attacks while conducting 
perimeter duty at night.  The Veteran reported experiencing 
the loss of his best friend during one of the attacks and 
four others who were in his detachment.  The Veteran 
indicated that while serving with the Marines during the 
month of May he was engaged in an operation that lasted for 
over 8 or 9 days and that they were overrun on one occasion 
by the North Vietnamese regulars and were engaged in close 
combat and practically ran out of ammunition until they were 
resupplied with additional troops and ammunition.  The 
Veteran reported that during that time, he witnessed numerous 
deaths of soldiers and his friends.

The Veteran's service medical records indicate that he was 
treated for sinus congestion, cough, gonorrhea, rash on 
stomach and legs, and right hand problem from May 1969 to 
October 1969 at Can Tho Army Airfield in Vietnam.  In a 
January 1972 request for discharge, the Veteran notes that he 
went to Can Tho, Vietnam, was a member of the 213th Engineer 
Detachment and received two Article 15s while in Vietnam, and 
returned to the states in April 1970.  A Summarized Record of 
Proceedings under Article 15, UCMJ notes that on June 10, 
1969, the Veteran who had been posted as a sentinel at Delta 
Hotel, Post No. 5 at Can Tho, Republic of Vietnam, was found 
sleeping.  Thus, the record clearly shows that the Veteran 
had service in 1969 in Vietnam.

However, the Veteran's service treatment records are absent 
complaints, findings or diagnoses of PTSD during service.  On 
the clinical examination in December 1971, while in the 
stockade, the Veteran's psychiatric health was evaluated as 
normal.  However, on his Report of Medical History completed 
in conjunction with December 1971 examination, the Veteran 
reported depression/excessive worry.  However, in his January 
1972 letter, the Veteran stated that prior to going to 
Vietnam, he found out that his girlfriend was pregnant, so 
they were married, and the Veteran tried to get emergency 
leave but his request was denied.  When he returned to the 
states, his wife had been sick and had gotten the Veteran 
deeply in debt while he was in Vietnam and the finance 
companies began repossessing his household items.  The 
Veteran reported that his wife left him and filed for 
divorce.  The Veteran stated that he went AWOL to try to get 
a job to pay the bills and that at that time his fiancée was 
pregnant with his child.  In a February 1972 statement, the 
Veteran indicated that there had been no change in his 
condition since his last medical examination.

As service treatment records are silent as to a diagnosis of 
PTSD, the record must demonstrate that the Veteran has a 
verified in-service stressor upon which a PTSD diagnosis is 
based.  

As noted above, the Veteran was specifically requested to 
provide dates of alleged stressors within a two-month time 
span.  In a September 2007 letter, the AMC advised the 
Veteran that he did not provide enough information.  The 
letter indicated that the Veteran stated that he was assigned 
to the 213th Engineer Detachment but did not list any dates, 
locations, unit assignments, or the name of his best friend 
or the other Veterans that were killed and asked that the 
Veteran provide as much detail as possible so that VA could 
verify his stressors.  In response, the Veteran stated that 
he was assigned to the 510th Engineer Detachment and his unit 
was 213th Eng and that the last place he stayed was LZ 
English and that he was in Vietnam from April 1969 to March 
1970.

At the October 2008 VA examination, the Veteran reported that 
he was in combat, including firefights and mortar attacks, 
that he fired a weapon at enemy combatants, that he witnessed 
the deaths of enemy combatants and fellow soldiers.  In 
addition, the Veteran reported that a mortar landed near him, 
that he went airborne resulting in injuries to the back of 
his head from landing.  He also reported being fired upon 
while in a convoy and that his right shoulder was bleeding 
but he was not sure from what.  The Veteran also noted that a 
Sam Watson, Hightower, and Benny Waits were individuals who 
witnessed or were involved in his combat experience.

The Board notes that VA has attempted verification of the 
above stressor by submitting a request to the U.S. Army and 
Joint Services Records Research Service (JSRRC).  JSRRC 
responded that they researched the U.S. Army Vietnam Station 
list, and that for 1969, the Station List states that the 
510th Engineer Detachment (Utilities) was stationed at Phu 
Bai, Thua Thien Provence.  They also researched the 
Operational Report-Lessons Learned (OR-LL) submitted by the 
U.S. Army Support Command, Da Nang, the higher headquarters 
for the 510th Engineer Detachment, for the period ending 
April 30, 1969.  The OR-LL states that the U.S. Army Support 
Command, Da Nang (USASUPCOM, DNG) continued to provide 
logistical support to all U.S. Army units operating in the I 
Corps Tactical Zone (ICTZ).  The logistical operations 
conducted involved employment of the Support Command's units 
in direct support of the 23rd Infantry Division (Americal) 
operation in Southern I Corps, the 101st Airborne Division 
operating in the vicinity of Phu Bai, the 1st Brigade, 5th 
Infantry Division (Mechanized) operating in the vicinity of 
Quang Tri and the 3rd Squadron, 5th Armored Cavalry Regiment 
operating in the vicinity of Camp Evans.  In addition, JSRRC 
researched the available U.S. Army Casualty data, and it was 
reported by the 101st Airborne Division that a Major Wallace 
Neal Jr. of the 101st Airborne Administration Company, a 
Captain (CPT) Robert A. Young, Jr., and a Specialist Fifth 
Class (SP5) Herbert S. Hildebrand of Headquarters and 
Headquarters Company, 101st Airborne Division were killed in 
action (KIA) when their UH-1H Huey Helicopter crashed from 
hostile action on April 15, 1969, in Thua Thien Province.  As 
the names the Veteran provided do not match the names of the 
soldiers killed in the April 1969 helicopter crash, the 
Veteran's claimed stressors remain unverified.  The Veteran 
has not provided sufficient corroborating evidence of the 
claimed stressors, and if fact, because most the Veteran's 
alleged stressors are general in nature, they cannot be 
confirmed without more detailed information.  Without such 
information, there is nothing VA can do to assist with 
verification of his stressors.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

The Board notes that there is a difference of opinion among 
the medical professionals whether the Veteran has a current 
diagnosis of PTSD; and, in fact, the VA examiner in October 
2008 after view of the claims file and examination of the 
Veteran stated that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD and instead diagnosed 
alcohol abuse in sustained partial remission and cannabis 
abuse.  However, even assuming for the sake of argument that 
the Veteran has a current PTSD diagnosis, that diagnosis 
could not be based on a verified in-service stressor.  

The Board, therefore, finds that in the absence of a verified 
in-service stressor, the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to service connection for PTSD is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


